J-S78015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NISSIM ASSOULINE                            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
JACQUELINE REYNOLDS AND                     :
CHARLES REYNOLDS                            :
                                            :   No. 674 WDA 2017
                     Appellants             :

                    Appeal from the Order May 2, 2017
 In the Court of Common Pleas of Allegheny County Civil Division at No(s):
                             LT No 17-000259


BEFORE:    OLSON, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                              FILED FEBRUARY 6, 2018

      Appellants, Jacqueline Reynolds and Charles Reynolds, appeal from the

order entered on May 2, 2017, denying their request to strike a magisterial

district judge’s order of possession and judgment issued to Nissim Assouline

(Assouline)   with    regard   to   a   residential   property   in   Bethel   Park,

Pennsylvania. We affirm.

      We summarize the facts and procedural history of this case as follows.

Appellants were the owners/occupants of a residential property in Bethel

Park, Pennsylvania. After Appellants failed to pay real estate taxes on the

property for 14 years, Assouline purchased the property at a sheriff’s sale on

May 4, 2015. Appellants filed a petition to set aside the sheriff’s sale with

the Court of Common Pleas of Allegheny County.             The trial court denied

relief, the Commonwealth Court affirmed that decision, and our Supreme


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S78015-17



Court denied further review on December 13, 2016. See Bethel Park

School Dist. v. Reynolds, 2016 WL 3196682 (Pa. Cmwlth. 2016), appeal

denied, Bethel Park School District v. Reynolds, 164 A.3d 454 (Pa.

2016).     On October 2, 2017, the United States Supreme Court denied

certiorari.     See Reynolds v. Bethel Park School Dist., 138 S.Ct. 109

(2017).

      On February 1, 2017, Assouline filed an eviction action with the Bethel

Park Magisterial District Judge.        On February 15, 2017, the magisterial

district judge ruled in favor of Assouline and entered an order for his

possession of the subject residence, as well as a judgment in the amount of

$12,202.85, representing $12,000.00 for rent in arrears and $202.85 for

filing fees.        On March 7, 2017, Appellants filed a praecipe for writ of

certiorari with the Court of Common Pleas of Allegheny County. On March

30, 2017, Appellants filed a specification of errors, alleging that the

magisterial district judge lacked subject matter jurisdiction to resolve the

dispute.      More specifically, Appellants averred that there was no lease

agreement      or    landlord/tenant   relationship   between   the   parties   and,

therefore, the magisterial district judge lacked subject matter jurisdiction to

entertain an eviction proceeding. Accordingly, Appellants requested that the

trial court strike the order granting possession of the subject property to

Assouline.      Appellants did not challenge the amount of the monetary




                                         -2-
J-S78015-17



judgment entered. By order entered on May 2, 2017, the trial court denied

relief. This timely appeal resulted.1

       Appellants raise the following issue for our review:

       1. Whether the [trial] court erred in [] determining that [the
          magisterial district judge had] subject matter jurisdiction
          [over this matter] where the plaintiff filed a landlord[/]tenant
          action where there was no landlord[/tenant relationship] and
          no lease?

Appellant’s’ Brief at 3 (complete capitalization omitted).

       In sum, Appellants’ argument is as follows:

       There is no provision [in the statute that confers subject matter
       jurisdiction upon a magisterial district judge, 42 Pa.C.S.A.
       § 1515,] for entertaining actions of ejectment. [Assouline] is not
       a landlord, [Appellants] are not tenants, and this case does not
       fall within the scope of the Landlord Tenant Act.

       Additionally, the courts in this state have denied a [magisterial]
       district [judge] the authority to try any question directly
       concerning title to land.

       Accordingly, this [C]ourt should strike the order for possession
       and the money judgment as the [magisterial] district [judge]
       had no subject matter jurisdiction to entertain an ejectment
       action. The proper place for this action is Common Pleas Court
       in an ejectment action.

Appellants’ Brief at 8-9 (case citations omitted).


____________________________________________


1
   Appellants filed a notice of appeal on May 5, 2017. On May 8, 2017, the
trial court directed Appellants to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).            Appellants
complied timely. On August 14, 2017, the trial court entered an order
pursuant to Pa.R.A.P. 1925(a) stating that the reasons for its decision were
set forth in its earlier May 2, 2017 order.



                                           -3-
J-S78015-17



      Initially, we reject Appellant’s suggestion that the magisterial district

judge in this matter was deciding which party had proper title over the

subject property. Here, the issue of title has been fully litigated and it was

determined that Assouline was the rightful owner of the subject property via

sheriff sale. See Bethel Park School Dist. v. Reynolds, 2016 WL 3196682

(Pa. Cmwlth. 2016), appeal denied, Bethel Park School District v.

Reynolds, 164 A.3d 454 (Pa. 2016); Reynolds v. Bethel Park School

Dist., 138 S.Ct. 109 (2017).      At the time of the eviction action, issues

concerning title to the land were not before the magisterial district judge.

      We now turn to the issue of subject matter jurisdiction.           In this

matter, the trial court determined that “whether characterized technically as

a landlord/tenant case, trespass case, or simple civil claim wherein the

demanded sum does not exceed $12,000.00, the magisterial district judge

was not without jurisdiction to enter the February 15, 2017 judgment [and

order of possession] for [Assouline].” Trial Court Order, 5/2/2017, at *1.

      “Subject matter jurisdiction speaks to the competency of a court to

hear and adjudicate the type of controversy presented.” Commonwealth

v. Elia, 83 A.3d 254, 265 (Pa. Super. 2013) (internal citation omitted).

“Jurisdiction     is     purely      a       question     of      law;         the

appellate standard of review is de    novo and     the    scope     of review is

plenary.” Id. (internal citation omitted).

      The subject matter jurisdiction for magisterial district judges is set

forth at 42 Pa.C.S.A. § 1515 and provides, in pertinent part:

                                     -4-
J-S78015-17



      (a) Jurisdiction.--Except as otherwise prescribed by general
      rule adopted pursuant to section 503 (relating to reassignment
      of matters), magisterial district judges shall, under procedures
      prescribed by general rule, have jurisdiction of all of the
      following matters:

            (1)    Summary offenses, except those arising out of the
                   same episode or transaction involving a delinquent
                   act for which a petition alleging delinquency is filed
                   under Chapter 63 (relating to juvenile matters).

            (2)    Matters arising under the act of April 6, 1951 (P.L.
                   69, No. 20), known as The Landlord and Tenant Act
                   of 1951, which are stated therein to be within the
                   jurisdiction of a magisterial district judge.

            (3)    Civil claims, except claims against a Commonwealth
                   party as defined by section 8501 (relating to
                   definitions), wherein the sum demanded does not
                   exceed $12,000, exclusive of interest and costs, in
                   the following classes of actions:

                   (i)         In assumpsit, except cases of real contract where
                               the title to real estate may be in question.

                   (ii)        In trespass, including all forms of trespass and
                               trespass on the case.

                   (iii)       For fines     and   penalties    by   any   government
                               agency.

42 Pa.C.S.A. § 1515 (internal footnote omitted).

      The   objective      of interpretation and    construction     of statutes is    to

ascertain and effectuate the intention of the General Assembly. 1 Pa.C.S.A.

§   1921(a).      Generally,    the   best    indication   of   legislative   intent   is

the plain language of the statute.      Koken v. Reliance Ins. Co., 893 A.2d

70, 81 (Pa. 2006) (citation omitted).



                                        -5-
J-S78015-17



      Here, the trial court concluded that although the parties did not have a

formal landlord/tenant agreement, the magisterial district judge had subject

matter jurisdiction over the eviction proceedings.       We agree.       Despite

Appellants’ claim that this case does not fall within the scope of the Landlord

and Tenant Act, under that Act, “any person who acquires title to real

property by descent or purchase shall be liable to the same duties and shall

have the same rights, powers and remedies in relation to the property as the

person from whom title was acquired.” 68 P.S. § 250.104.           Furthermore,

“[i]n the case of a tenant whose right of possession is not paramount to that

of the purchaser at a sheriff's or other judicial sale, the latter shall have the

right as a landlord to collect by assumpsit or to distrain for rent from the

date of the acknowledgment of his deed[.]” 68 P.S. § 250.304.

      Additionally, despite the lack of a lease or formal agreement between

the parties for possession of the subject residence, we have determined:

      Unjust enrichment is essentially an equitable doctrine. We have
      described the elements of unjust enrichment as benefits
      conferred on defendant by plaintiff, appreciation of such benefits
      by defendant, and acceptance and retention of such benefits
      under such circumstances that it would be inequitable for
      defendant to retain the benefit without payment of value. The
      application of the doctrine depends on the particular factual
      circumstances of the case at issue. In determining if the doctrine
      applies, our focus is not on the intention of the parties, but
      rather on whether the defendant has been unjustly enriched.

      The most important factor to be considered in applying the
      doctrine is whether the enrichment of the defendant
      is unjust.    Where     unjust   enrichment     is  found,   the
      law implies a contract, referred to as either a quasi contract or
      a contract implied in law, which requires that the defendant pay

                                      -6-
J-S78015-17


      to plaintiff the value of the benefit conferred. In short, the
      defendant makes restitution to the plaintiff in quantum meruit.

Schenck v. K.E. David, Ltd., 666 A.2d 327, 328–329 (Pa. Super. 1995)

(internal quotations and citations omitted; italics in original).

      Finally, we note that, “[e]jectment is a possessory action only, and can

succeed only if the plaintiff is out of possession, and he has a present right

to immediate possession.”      Croyle v. Dellape, 832 A.2d 466, 476 (Pa.

Super. 2003) (citation omitted).          “A court only has jurisdiction over

an [a]ction in [e]jectment if the defendant possesses the land and the

plaintiff has the right to possess.” Id. (citation omitted).

      Taking all of these legal concepts together, we conclude that the

magisterial district judge had subject matter jurisdiction over this dispute

under 42 Pa.C.S.A. § 1515(a)(2). Again, it was previously determined that

Assouline has proper title over the subject property. Thus, he has the right

to possession.   Furthermore, Appellants were unjustly enriched when they

continued living at the residence in question without any compensation to

Assouline.   Hence, there was a contract implied in fact and Assouline was

permitted to file an action for ejectment and rental arrears in the magisterial

district court, in the same way a landlord would seek recovery.

      Furthermore, the statute conferring subject matter jurisdiction on

magisterial district judges clearly states that they have jurisdiction over civil




                                      -7-
J-S78015-17



claims, under $12,000.00,2 involving all forms of trespass.      42 Pa.C.S.A.

§ 1515(a)(3)(ii).         “In Pennsylvania, a person is subject to liability

for trespass on land in accordance with the dictates of Restatement (Second)

of Torts § 158.” Gavin v. Loeffelbein, 161 A.3d 340, 355 (Pa. Super.

2017) (citation omitted). “One is subject to liability to another for trespass,

irrespective of whether he thereby causes harm to any legally protected

interest of the other, if he intentionally [] enters land in the possession of

the other, or causes a thing or a third person to do so, or [] remains on

the land, or [] fails to remove from the land a thing which he is under a

duty to remove.”       Id., citing Restatement (Second) of Torts § 158 (a-c)

(emphasis supplied).

       Because a magisterial district judge has subject matter jurisdiction

over all actions of trespass, including situations such as this, where

Appellants remained on the land that was held in possession of another, we

discern no error of law by the trial court in this matter.

       Accordingly, for all of the foregoing reasons, we conclude that the

magisterial district judge had subject matter jurisdiction over this trespass

action where the civil claim did not exceed $12,000.00 and Assouline was

entitled to rent in arrears based upon unjust enrichment and a contract

implied in law. Hence, Appellants’ sole appellate contention fails.

____________________________________________


2
   There is no dispute that the judgment entered in this matter was under
the $12,000.00 threshold.



                                           -8-
J-S78015-17



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/2018




                          -9-